Citation Nr: 1760060	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-21 983	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel









INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1977 to August 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in January 2014.  At that time, the Board remanded the Veteran's claim for further development.

In February 2015, the Board remanded the case so that a hearing before the Board could be scheduled.  In November 2015 the Veteran withdrew his request for a hearing.  As such, the claim has been returned to the Board for adjudication.


FINDING OF FACT

No current acquired psychiatric disorder, to include PTSD, is etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The record reflects that all available pertinent treatment records have been obtained with respect to the Veteran's service connection claim, to include service treatment records and post-service VA and private treatment records.  The Veteran's service personnel records have also been obtained.  The Veteran appeared for a VA examination in January 2011 and an addendum opinion was provided by the same examiner in October 2014.  The VA examiner examined the Veteran, reviewed his claims file, including additional records added to the file after the January 2011 VA examination, and provided an opinion on the pertinent questions.  Therefore, the VA examination and addendum opinion is collectively adequate for evaluation purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has not identified any other outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

The Board remanded the appeal for further development in January 2014 and February 2015.  In its January 2014 remand, the Board directed the RO to obtain copies of all outstanding VA treatment records relating to the Veteran's psychiatric treatment from 1986 forward.  The RO obtained the outstanding treatment records later that month.  The Board remanded in February 2015 in order to comply with the Veteran's November 2012 request for a Board hearing.  The Veteran withdrew his hearing request in November 2015.  The Board finds that there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-147 (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. The Merits of the Claim

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, as a result of an incident during a period of active duty in early 1978.  Specifically, the Veteran claims that he currently suffers from a psychiatric disorder due to his service aboard a submarine, which he states is classified.  The Board finds that service connection is not warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis, as a chronic disease, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  For VA purposes, psychosis is defined as including several disorders, including a psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, and schizophreniform disorder.  38 C.F.R. § 3.384.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

1. Posttraumatic Stress Disorder

A preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD.  Though VA treatment records from August and September 2010 indicate that he had been diagnosed with PTSD in September 2008, the basis and rationale for this diagnosis, including upon what stressor it is based, is not part of the record.  Therefore, the Board affords these diagnoses little weight of probative value.

Conversely, on VA examination in January 2011, the examiner, a psychologist, indicated that the Veteran did not suffer from PTSD.  The examiner reported that the Veteran did not describe enough of the symptoms to be consistent with a diagnosis of PTSD.  The 2011 report was based on a thorough examination of the Veteran and of the evidence in the claims file at that time.  However, the claims file was incomplete (See Board Remand Order, January 2014).  As a result, the January 2011 examiner reviewed the claims file again after pertinent treatment records were added and provided an addendum opinion in October 2014.  The examiner continued to find that the Veteran did not meet the criteria for a PTSD diagnosis.  The 2011 and 2014 reports were competent as they were prepared by a medical professional.  They also hold substantial probative value as they are based on a detailed analysis of the Veteran's symptoms and history, based on in-person examination of the Veteran and full review of the Veteran's in-service and post-service records, including the VA treatment records discussed above.  Faced with two contradictory diagnoses, the Board finds that the 2011 and 2014 reports have more weight than the 2010 treatment records, and therefore the preponderance of the evidence is against a finding that the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 ; see also Gilbert, 1 Vet. App. at 55-56.

A current disability is a cornerstone of a service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, without a diagnosis of PTSD, service connection cannot be established for that disorder on any basis.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

2. Bipolar Disorder and Anxiety Disorder

For bipolar disorder or a psychotic disorder, the record contains conflicting evidence regarding whether the Veteran has such diagnoses.  The Veteran's Supplement to his August 2012 VA Form 9 says that he was diagnosed with bipolar disorder in 1999, while he was incarcerated.  Although records from his incarceration have been associated with the claims file, the 1999 diagnosis is not in evidence.  However, VA treatment records indicate that he was diagnosed with bipolar disorder in February 2009.  The January 2011 VA examination discussed the earlier diagnosis.  She noted that prior diagnoses had been adjustment disorder with depression and/or anxiety or major depressive disorder.  She also found that the Veteran had an Axis II diagnosis of borderline personality disorder traits and antisocial personality disorder traits.  She further explained that "[b]ipolar is often misdiagnosed when there is a complicated psychiatric history involving personality disorders."  However, in her subsequent October 2014 addendum opinion, the examiner indicated that the Veteran's current diagnoses included unspecified psychosis and bipolar disorder.  As the evidence is at least in balance on the question of whether the Veteran has a diagnosis of bipolar disorder or an unspecified psychotic disorder, the Board resolves reasonable doubt in his favor on whether he has a current diagnosis of the condition. 

With respect to anxiety disorder, according to the January 2011 VA examination report, "[f]indings from the current examination indicate that this Veteran currently meets the DSM criteria for Anxiety disorder, not otherwise specified."  The January 2011 VA examination was competent as it was provided by a medical professional.  It also holds substantial probative weight as it was based on an in-person interview and a thorough review of the file as it existed at that time, giving it substantial probative weight.  The Board finds that element (1) under Shedden, current disability, has been met.  See Shedden, 381 F.3d at 1166-67.

Turning to Shedden element (2), in-service disease or injury, the Veteran stated that the in-service event that led to his psychiatric problems was an incident in 1978.  He has indicated that he was aboard the USS DACE in the Straits of Messina at that time when the submarine collided with a tanker.  The Veteran has reported that an alarm sounded after the collision, the submarine began taking on water, and it was forced to dive.  The Veteran's service personnel records reflect that his military occupational specialty was a submariner and that he served aboard the USS DACE.  Although it is possible that the alleged event occurred, the record contains no evidence supporting the Veteran's statement that the USS DACE was involved in a collision in 1978.  However, the Board need not determine whether the collision occurred because the examiner considered the alleged event in her opinion and concluded that there was no nexus between such event and the Veteran's current psychiatric disabilities.

The Veteran's service treatment and personnel records reflect that he was treated for alcohol abuse in September 1981.  He was treated for alcohol abuse again from February to March 1983 and released as not amenable to treatment.  In July 1985, the Veteran received performance counseling for arriving late to officers' call and a brief meeting.  The Veteran received performance counseling in October 1985 for excessive drinking and making excessive noise at late hours, and in January 1986 for arriving late for duty.  In May 1986, the Veteran was provisionally diagnosed with depression and adjustment disorder and alcoholism.  The Veteran's DD 214 indicates that he had an honorable discharge with unsatisfactory performance.

On January 2011 VA examination, the Veteran reported that his performance during the last 18 months of his service went downhill.  He reported that he had started having a lot of difficulty concentrating and, as a result, was not doing his job well.

The Veteran's change in behavior and performance also constitutes an in-service disease or injury under Shedden.

The final element of a direct service connection claim is a causal nexus between the current disability and the in-service event.  38 C.F.R. 3.303(a), Shedden, 381 F.3d at 1166-67.  The Board has considered the Veteran's lay statement that his psychiatric disorder was caused by the 1978 submarine collision.  The Board has also considered the January 2011 VA examination and the October 2014 addendum report.  The January 2011 report discussed the Veteran's reported event regarding the submarine colliding with a tanker and the Veteran's behavior and performance changes during service.  She discussed the Veteran's service records reflecting his changes in behavior.  She acknowledged that the Veteran became disappointed when he was not getting promoted anymore during service and that it was at that time that he began having poor performance evaluations and being tardy for his duties.  The examiner explained that the Veteran had a volatile childhood as a result of being born to alcoholic parents who were rearing 10 children and being born and raised in racially divided cities.  She noted that the Veteran reported beginning to abuse alcohol prior to his entrance into service.  She also noted the Veteran described his current life circumstances as very stressful as he had just moved in with his girlfriend and her children and was looking for a job.  Based on this evidence, she concluded that "[h]is psychiatric conditions that he describes presently are less likely caused by/are not the direct result of his military experience."  
The October 2014 addendum opinion reflects a full review of the evidence of record, including the Veteran's lay statements.  The examiner noted the record reflected the Veteran was currently abstaining from illicit drugs and alcohol and his psychiatric diagnoses appeared to be well-controlled.  The examiner explained that the Veteran abused alcohol and cocaine at various times after service and that his alcohol and drug intake appeared to be linked to his psychiatric symptomatology.  She noted that his psychiatric symptoms of depression and self-destructive behavior appeared to be precipitated by his substance abuse.  She concluded that there was no clear link between his service and the diagnosis of bipolar disorder and psychosis and that it was less likely as not related to his service.  

Although the January 2011 examination was based on an incomplete file, the examiner met with the Veteran, discussed his symptoms, background, and current living arrangements with him, and examined the records that were available in the file, which included his service records and many post-service treatment records.  Moreover, the October 2014 opinion reflects a subsequent full review of the file, including pertinent treatment evidence added to the record.  Collectively, the Board places substantial weight of probative value on these opinions and finds them persuasive of a conclusion that the Veteran's current psychiatric disabilities are not related to an event or treatment received during service.  The Board notes there is no competent contrary opinion of record.

The Board has considered the Veteran's statements that his current psychiatric disorder is related to his service.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board places no weight of probative value on the Veteran's statements in this regard. 

Moreover, there is no evidence that a psychosis manifested to a compensable level within one year of the Veteran's discharge from service or that he experienced continuity of symptomatology of a psychosis since service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331.
After considering the evidence, the Board finds that there is no causal nexus between the Veteran's anxiety disorder or his claimed bipolar disorder and his military service.

The Veteran's claim fails to meet at least the nexus requirement to establish service connection under Shedden.  Shedden, 381 F.3d at 1166-67.  As such, the Board finds that the preponderance of the evidence is against the claim seeking service connection for an acquired psychiatric disorder.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


